Citation Nr: 1112839	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  06-07 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim for service connection for a back disorder, including as secondary to service-connected status post left knee injury with partial medial meniscectomy, chondromalacia patella and medial tibial plateau and instability.

2. Entitlement to service connection for a back disorder, including as secondary to service-connected status post left knee injury with partial medial meniscectomy, chondromalacia patella and medial tibial plateau and instability.

3. Entitlement to service connection for a right knee disorder, including as secondary to service-connected status post left knee injury with partial medial menisectomy, chondromalacia patella and medial tibial plateau and instability.

4. Entitlement to service connection for an acquired psychiatric disorder, claimed as a nervous condition, including as secondary to service-connected status post left knee injury with partial medial menisectomy, chondromalacia patella and medial tibial plateau and instability.
REPRESENTATION

Veteran represented by:	Kathy A. Lieberman


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served in the reserves from 1977 to 1993.  He had active duty from September 1990 to November 1990 and multiple periods of active duty for training in including relevant periods from November 1977 to May 1978 and July 1984 to August 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2004 and May 2005 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The Board remanded the case to the RO in May 2008, and thereafter, the Board denied the appeal in a May 2009 decision.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In August 2010, pursuant to a Joint Motion for Remand, the Court vacated the May 2009 decision and remanded the Veteran's appeal to the Board.  

Issues 2 through 4 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The RO denied service connection for a back disorder in February 1996 and April 1998 rating decisions.  The Veteran did not appeal, and those decisions are final.

2.  Some of the new evidence received since April 1998 is material as it relates to a previously unestablished fact necessary to substantiate the claim for service connection for a back disorder and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The February 1996 and April 1998 rating decisions denying service connection for a back disorder are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2010).

2. The criteria to reopen the claim for service connection for a back disorder, including as secondary to service-connected status post left knee injury with partial medial menisectomy, chondromalacia patella and medial tibial plateau and instability, based on new and material evidence are met.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision herein to reopen the claim of entitlement to service connection for a back disorder is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)) and the implementing regulations.  

The RO denied service connection for a back disorder in February 1996 and April 1998 rating decisions.  The Veteran did not appeal either of these decisions; therefore they are final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2010).

At the time of the February 1996 decision, relevant evidence included a July 1984 service treatment record showing complaints of back pain.  On evaluation, there was no evidence of serious back difficulty.  The remainder of the service treatment records is silent for complaint, treatment, or diagnosis with regard to the back.  

Post-service treatment records revealed minimal and early degenerative joint disease with small isolated marginal spurs, shown by imaging in December 1994.  The RO concluded in February 1996 that the Veteran had not incurred a chronic back disability in service.

The Veteran applied to reopen his claim for service connection for a back disorder in March 1998, stating that his current back disorder was a result of an injury in service in 1983-84 when he had to drop while wearing a full pack.  With his statement, he submitted the report of a May 1992 CT scan of his lumbar spine showing a herniated disc at L5-S1 with osteoarthritic changes of the apophyseal joints.

In an April 1998 rating decision, the RO found that new and material evidence had not been received to reopen the claim.  In doing so, the RO noted that service connection for a back disorder had originally been denied in February 1996 because there was no record of a chronic back disability while in service and that the CT scan reflecting a current disorder did not constitute new and material evidence.

In December 2003, the Veteran claimed service connection for a back disorder secondary to his service-connected left knee disability.  The RO denied the claim in March 2004, and the Veteran appealed.

Claims are to be reopened when new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence must be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  The evidence received subsequent to April 1998 is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

Evidence obtained since the April 1998 RO decision includes additional VA treatment records, a February 2004 VA examination report, and a February 2011 private orthopedic opinion.  The VA treatment records are new but not material because they merely continue to show the presence of a current back disorder; thus they are cumulative and redundant of prior evidence.  The VA examination report is new but not material as the examiner's opinion is that the Veteran's current lower back disorder was not secondary to his service-connected left knee disability.  Consequently, this VA examination does not raise a reasonable possibility of substantiating the claim. 

However, the February 2011 private opinion constitutes both new and material evidence.  The opinion states that the Veteran's service-connected left knee disability manifested in an altered gait that resulted in his currently diagnosed back disorder, including discogenic and degenerative disease.  This opinion was not of record in April 1998 and also raises a reasonable possibility of substantiating the Veteran's claim by supporting a relationship between the current disability and a service-connected disability.  

Therefore, the Board concludes that some of the evidence received since April 1998 is both new and material and, therefore, is sufficient to reopen the claim of entitlement to service connection for a back disorder.  Therefore, the claim to reopen for entitlement to service connection for a back disorder is granted.  However, the Board cannot, at this point, adjudicate the reopened claim, as further assistance to the Veteran is required to comply with VA's duty to notify and assist him in developing his claim.  This is detailed in the REMAND below.


ORDER

New and material evidence having been received, the claim for entitlement to service connection a back disorder is reopened, and, to that extent only, the appeal is granted.


REMAND

With respect to the service connection claims, the Board finds that a remand is necessary so that additional VA treatment records may be obtained and VA examinations may be scheduled.  In the August 2010 Joint Motion for Remand, the parties agreed that further efforts were necessary to obtain VA treatment records.  The Joint Motion for Remand notes that, in February 1999, a request was made of the RO to obtain treatment records from the San Juan VA Medical Center dated from December 1997 onward; however, the RO limited its efforts to obtain VA medical records to the period from November 2004 through June 2008.  Furthermore, the Board notes that records preceding November 2004 were submitted by the Veteran but it is not readily apparent that these records constitute all relevant records available from that facility for that period.  Consequently, in order to comply with the Joint Motion for Remand, the Board must remand the Veteran's appeal for further efforts to obtain VA medical records from the San Juan VA Medical Center from December 1997 to November 2004.  

In addition, the Board notes that the most recent VA medical records from the San Juan VA Medical Center is from June 2008.  Thus, treatment records should be obtained from that point and onward.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Additionally, the Board finds that the Veteran should be scheduled for a VA examination to assess the etiology of his claimed back, right knee, and acquired psychiatric disorders.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159; See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Current medical evidence establishes diagnosed disorders of the back, right knee, and psychiatric disorders.  Further, December 2010 and February 2011 private opinions provide evidence of a relationship between these disorders and the Veteran's service-connected left knee disability.  Accordingly, the criteria for obtaining VA examinations are met in this case.  

Accordingly, the case is REMANDED for the following action:

1. Request all VA treatment records for the Veteran dated from December 1997 to November 2004 and from June 2008 to the present from the San Juan VA Medical Center.  All requests and responses, positive and negative, should be associated with the claims file. 

2. Schedule the Veteran for a VA spine examination relating to his claim for service connection for a back disorder.  The claims file must be made available for review, and the examination report should reflect that such review occurred.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

a.  Is it at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's current back disorder is related to any injury or disease incurred in service, to include whether it is causally or etiologically related to his complaints of back pain in service?  In rendering an opinion, the examiner should take into consideration the credible report of the Veteran, if any, of an onset in service and a continuity of symptoms since service.

b.  Is it at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's current back disorder is proximately due to, the result of or has been aggravated by his service-connected left knee disability? 

The examiner should provide a complete rationale for all opinions rendered.  The examiner should also state what sources were consulted in forming the opinion.  The Board would also find it useful if the examiner would specifically address the February 2011 private opinion in the discussion of his or her own opinion.  

3. Schedule the Veteran for a VA joints examination relating to his claim for service connection for a right knee disorder.  The claims file must be made available for review, and the examination report should reflect that such review occurred.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

a.  Is it at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's current right knee disorder is related to any injury or disease incurred in service?  In rendering an opinion, the examiner should take into consideration the credible report of the Veteran, if any, of an onset in service and a continuity of symptoms since service.

b.  Is it at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's current right knee disorder is proximately due to, the result of or has been aggravated by his service-connected left knee disability? 

The examiner should provide a complete rationale for all opinions rendered.  The examiner should also state what sources were consulted in forming the opinion.  The Board would also find it useful if the examiner would specifically address the February 2011 private opinion in the discussion of his or her own opinion.  

4. Schedule the Veteran for a VA psychiatric examination related to his claim for service connection for a psychiatric disorder.  The claims file must be made available for review, and the examination report should reflect that such review occurred.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

a. Is it at least as likely as not (i.e., a 50 percent probability or greater) that any currently diagnosed psychiatric disorder is related to any injury or disease incurred in service?  In rendering an opinion, the examiner should take into consideration the credible report of the Veteran, if any, of an onset in service and a continuity of symptoms since service.

b.  Is it at least as likely as not (i.e., a 50 percent probability or greater) that any currently diagnosed psychiatric disorder is proximately due to, the result of or has been aggravated by his service-connected left knee disability or the claimed right knee and back disorders? 
		
A rationale for any opinion advanced should be provided.  The examiner should also state what sources were consulted in forming the opinion.  The Board would also find it useful if the examiner would specifically address the December 2010 private opinion in the discussion of his or her own opinion.  

5. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's service connection claims should be readjudicated, to include all evidence received since the November 2008 Supplemental Statement of the Case.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
SARAMAE M. KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


